Citation Nr: 1107397	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 2007, 
for payment of additional compensation benefits for a dependent 
spouse. 

2.  Entitlement to an increased rating  in excess of 50 percent 
disabling for service-connected status-post lumbar laminectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to August 1953, 
during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision and February 2008 decision of 
the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which denied 
entitlement to an increased rating in excess of 40 percent 
disabling for service-connected status-post lumbar laminectomy 
and determined that an effective date earlier than October 1, 
2007, for payment of additional compensation benefits for a 
dependent spouse, was not warranted, respectively.  The Veteran 
disagreed with such decisions and subsequently perfected appeals.   

In February 2007, the Veteran testified before a Decision Review 
Officer (DRO) at the RO regarding his increased rating claim for 
status-post lumbar laminectomy.  A copy of the hearing transcript 
is of record and has been reviewed.       

In a July 2007 rating decision, the RO granted an increased 
rating of 50 percent disabling, effective March 9, 2006 (the date 
of the increased rating claim), for the Veteran's service-
connected status-post lumbar laminectomy.  Although the RO 
granted an increased rating in excess of 40 percent disabling for 
Veteran's service-connected status-post lumbar laminectomy, a 50 
percent disability rating is less than the maximum available 
rating; thus, the issue of entitlement to an increased rating for 
status-post lumbar laminectomy remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issue of 
entitlement to an increased rating for the Veteran's service-
connected status-post lumbar laminectomy is as captioned above.  

The Board notes that the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO regarding his effective 
date claim and was notified that a hearing was scheduled for 
March 2009.  See February 2009 Hearing Notification Letter; see 
also November 2008 "Appeal to the Board of Veterans Appeals," 
VA Form 9.  The Veteran through his representative requested that 
the hearing be rescheduled.  See March 2009 "Statement in 
Support of Claim," VA Form 21-4138.  The Veteran was notified 
that the DRO hearing was rescheduled for September 2009.  See 
August 2009 Hearing Notification Letter.  There is no indication 
that the Veteran appeared for his scheduled hearing, and he has 
offered no explanation as to his failure to attend.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating  in excess of 50 
percent disabling for service-connected status-post lumbar 
laminectomy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a initial claim for disability benefits (service 
connection claim for status-post lumbar laminectomy) which was 
date-stamped as received by the RO on February 23, 1996, the 
Veteran noted the name of his spouse, the date they were married 
(April 1984), and his spouse's social security number.  The 
Veteran also submitted a copy of the April 1984 Marriage 
Certificate, which was received by the RO on March 14, 1996.

2.  In a February 2004 rating decision, the RO granted service 
connection for status-post lumbar laminectomy and assigned a 
40 percent disability rating, effective November 4, 1996.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an earlier effective date of November 4, 1996, but 
not prior, for an award of additional compensation benefits for 
the Veteran's dependant spouse have been met.  38 U.S.C.A. 
§§ 1115, 5103, 5103A, 5107, 5110, 5111 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.31, 3.102, 3.159, 3.204, 3.205, 3.400, 3.401 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Veteran's claim arises from his disagreement with the 
effective date following the grant of the award of additional 
compensation benefits for the Veteran's dependant spouse.  
Because it is a downstream issue, further notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law).

Relevant to the duty to assist, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Here, the Veteran's service treatment records 
(STRs); post-service treatment records, including private 
treatment records and VA medical records; and statements 
submitted by or on behalf of the Veteran, have been associated 
with the claims file.  

Further, all identified VA treatment records have been obtained 
and considered.  The appellant did not provide any other 
information to VA concerning available relevant treatment records 
that he wanted the RO to obtain for him that have not been 
requested or obtained.  Thus, the Board finds that VA has fully 
satisfied the duty to assist.  In the circumstances of this case, 
additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  Thus, the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of his claim.

Merits of the Effective Date Claim

The Veteran contends that he is entitled to an effective date 
prior to October 1, 2007, for an award of additional compensation 
benefits for his dependant spouse.  He specifically contends that 
he is entitled to an effective date of March 6, 1996, for an 
award of additional compensation for his spouse because that was 
the date that of his initial claim for disability benefits.  See 
January 2008 Report of Contact, VA Form 119.  However, the Board 
notes that the Veteran's initial claim for disability benefits 
(service connection claim for status-post lumbar laminectomy) was 
date-stamped as received by the RO on February 23, 1996.  Thus, 
the Board construes the Veteran's claim for to an effective date 
of February 23, 1996, for an award of additional compensation for 
his spouse. 

The law and regulation governing the effective date of increased 
compensation due to dependency is found at 38 U.S.C.A. § 5110(f) 
and 38 C.F.R. § 3.401(b).  An award of additional compensation 
for dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or 
more service- connected disability rating may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become permanently 
incapable of self-support because of mental or physical defect. 
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; this term means (listed in their order of applicability): 
(i) date of Veteran's marriage, if the evidence is received 
within 1 year of the event; otherwise; (ii) date notice is 
received of the dependent's existence, if evidence is received 
within 1 year of the Department of Veterans Affairs request; (2) 
date dependency arises; (3) effective date of the qualifying 
disability rating provided evidence is received within 1 year of 
notification of such rating action; and (4) date of commencement 
of Veteran's award.  38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional 
award of compensation for a dependent spouse is the first day of 
the month following the effective date. 38 C.F.R. § 3.31.

Additionally, the Board observes that, for the purpose of 
determining entitlement to additional compensation for 
dependents, VA will accept the statement of a claimant as proof 
of marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains: the 
date (month and year) and place of the event; the full name and 
relationship of the other person to the claimant. In addition, a 
claimant must provide the Social Security number of any dependent 
on whose behalf she is seeking benefits.  38 U.S.C.A. § 5124(a), 
(b); 38 C.F.R. § 3.204(a)(1). VA shall require corroborating 
evidence to verify a marriage where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts with 
other evidence of record; or, there is a reasonable indication, 
in the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question. 38 U.S.C.A. § 
5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher 
class of evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove the 
point involved. 38 C.F.R. § 3.204(b).

In this case, the record reflects that the Veteran was married to 
his current spouse in April 1984.  He filed an initial claim for 
service connection for status-post lumbar laminectomy which was 
received by the RO on February 23, 1996.  At that time, the 
Veteran completed VA Form 21-526 ("Veteran's Application for 
Compensation and/or Pension") indicating that he was married and 
providing the date of his marriage, his spouse's name, address, 
and Social Security number.  See February 23, 1996 "Veteran's 
Application for Compensation and/or Pension," VA Form 21-526 
(Claim).  The Veteran also submitted a copy of the April 1984 
Marriage Certificate, which was received by the RO on March 14, 
1996.  The Board finds such information sufficient to establish 
proof of a dependant spouse at the time the Veteran submitted his 
February 23, 1996 claim.  See 38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).    

In a February 2004 rating decision, the RO granted service 
connection for status-post lumbar laminectomy and assigned a 
40 percent disability rating, effective November 4, 1996.  
Notice of the above rating decision was provided to the Veteran 
in March 13, 2004.  This correspondence informed the Veteran that 
he was being paid as a single Veteran with no dependents, advised 
the Veteran of what was needed to complete his claim for 
dependents, and indicated that to receive any additional benefits 
for dependants he needed to complete and return the enclosed VA 
Form 21-686c, "Declaration of Status of Dependents," within a 
one-year period from the date of notice of the rating decision 
(in this case, March 13, 2005).  38 U.S.C.A. § 5110(f).  The 
Veteran did not respond to this correspondence.  

The governing regulation (in this case, 38 C.F.R. § 3.401(b)) 
establishes a triggering mechanism for determining a potential 
effective date (the latest of the date of marriage, date of 
notification of dependant's existence, date that dependency 
arises, and effective date of qualifying disability).  See 
38 C.F.R. § 3.401(b) (2010).  

Here, VA was formally notified of the existence of the Veteran's 
dependant spouse when the Veteran filed his service connection 
claim in February 1996 and disclosed that he had married his 
spouse in April 1984, providing his spouse's name, address, 
Social Security number, and an April 1984 Marriage Certificate 
(received by the RO on March 14, 1996, verifying that he had 
married his spouse in April 1984).  See February 23, 1996 
"Veteran's Application for Compensation and/or Pension," VA 
Form 21-526 (Claim).  There is no indication in the record that 
VA received evidence of the Veteran's marriage within 1 year of 
that event (in this case, by April 1985) or at any time prior to 
the February 23, 1996 claim, in which the Veteran informed VA of 
his marriage.  

Although dependency for the Veteran's spouse arose on February 
23, 1996, when VA received all required information related to 
establishing the dependant spouse's relationship to the Veteran, 
this is not the latest effective date for an award of additional 
compensation for a dependant spouse as required by the applicable 
law.  See 38 C.F.R. § 3.401(b).  Rather, the appropriate 
effective date for an award of additional compensation for a 
dependant spouse is November 4, 1996, because such is the 
effective date of the Veteran's 40 percent disability rating for 
the service-connected status-post lumbar laminectomy (in this 
case, the qualifying disability for purposes of additional 
compensation for his dependant spouse).  

At the time the RO granted entitlement to the 40 percent 
disability rating for status-post lumbar laminectomy in February 
2004, VA knew of, or should have known of, the Veteran's marriage 
to his dependant spouse, and all evidence and information 
required to add her to his award as a dependent was of record.  
Although the RO provided the Veteran notice that he was being 
paid as a single Veteran with no dependents and advised the 
Veteran of what was needed to complete his claim for dependents 
(see March 2004 Rating Decision Notice Letter; 38 U.S.C.A. 
§ 5110(f)), the information requested by the RO as reflected in 
VA Form 21-686c, "Declaration of Status of Dependents," was 
already of record when the Veteran filed his initial claim for 
benefits in February 1996.  See February 23, 1996 "Veteran's 
Application for Compensation and/or Pension," VA Form 21-526.  
Thus, in light of the information provided by the Veteran 
regarding his dependant spouse in his February 1996 claim, a 
claim for the addition of his dependent should have inferred at 
the time of the February 2004 rating decision, which awarded 
service connection for status-post lumbar laminectomy and 
assigned a 40 percent disability rating, effective November 4, 
1996.  

Based on the evidence discussed above and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that an 
effective date of November 4, 1996, but not prior, is warranted 
for an award of additional compensation benefits for the 
Veteran's dependant spouse.  See 38 C.F.R. § 3.102.  The Board 
also notes that because benefits are paid on the first of every 
month, the additional payment for the Veteran's spouse granted in 
this decision will be effective on December 1, 1996.  See 38 
C.F.R. § 3.31.


ORDER

An effective date of November 4, 1996, but not prior, for payment 
of additional compensation benefits for a dependent spouse is 
granted, subject to the controlling regulations applicable to the 
payment of monetary benefits. 




REMAND

The Veteran also seeks an increased rating  in excess of 50 
percent disabling for service-connected status-post lumbar 
laminectomy.  Based on review of the record, the Board finds that 
further development is necessary.  

Initially, the Board notes that the Veteran submitted further 
evidence in support of his increased rating claim for status-post 
lumbar laminectomy, to include a July 6, 2007 Primary Care 
Follow-Up Note from the San Juan VAMC.  Such evidence has not 
been considered by the RO, the agency of original jurisdiction 
(AOJ), as such evidence was not of record when the AOJ last 
adjudicated the claim in the July 2007 Rating Decision.  Further, 
the Veteran has not provided a waiver of consideration by the AOJ 
of such evidence.  As such, remand for initial consideration by 
the RO of evidence regarding the Veteran's service-connected 
status-post lumbar laminectomy disability that was not of record 
when the RO adjudicated the claim in the July 2007 Rating 
Decision is required under 38 C.F.R. § 20.1304(c) (2010).  

Review of the record also reveals that the Veteran last underwent 
an examination regarding his lumbar spine disability in February 
2007.  Review of the February 2007 VA Examination Report 
indicates that the examiner noted no incapacitating episodes due 
to intervertebral disc disease disability.  However, the examiner 
did not have the benefit of July 6, 2007 Primary Care Follow-Up 
Note from the San Juan VAMC, which indicates that a position bed 
to promote rest was ordered for the Veteran.  Such evidence 
suggests that there may be more evidence for a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  In light of the July 6, 2007 Primary 
Care Follow-Up Note from the San Juan VAMC, the February 2007 VA 
examination is inadequate for rating purposes regarding the 
extent and severity of the Veteran's service-connected lumbar 
spine disability.  As such, the Board finds that a more 
contemporaneous VA examination is needed in order to assess the 
current severity of the Veteran's service-connected status-post 
lumbar laminectomy disability.  VA's duty to assist includes 
providing a thorough and comprehensive medical examination.  38 
C.F.R. § 4.2 (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his lumbar spine disability.  
The Veteran should be allowed the 
opportunity to submit these records himself 
or to provide VA authorization to obtain 
any records so identified.  Any additional 
medical records so obtained should be 
associated with the Veteran's VA claims 
folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made. 

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA examination 
to determine the current nature and 
severity level of his service-connected 
lumbar spine disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies, deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

The examiner is specifically requested to 
describe applicable active ranges of motion 
(flexion, extension, rotation, and combined 
range of motion) in terms of degrees.  The 
examiner should also indicate (a) whether 
there is ankylosis of the entire spine, and 
if so, whether the ankylosis is unfavorable 
(38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine); 
and (b) the frequency and duration of any 
incapacitating episodes intervertebral disc 
syndrome (IDS) of the lumbar spine 
(38 C.F.R. § 4.71a, Formula for Rating IDS 
Based on Incapacitating Episodes).

The examiner should also comment on the 
effects of pain, weakness, and 
exacerbating episodes on range of motion 
and functionality due to the Veteran's 
service-connected lumbar spine disability.  
The examiner should also discuss the 
effects of the service-connected lumbar 
spine disability on the Veteran's 
employment and activities of daily living, 
if any.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

The claims folder, a copy of this REMAND, 
and a copy of the general rating formula 
for diseases and injuries of the spine 
must be made available to and reviewed by 
the examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the claim on appeal, including 
consideration of any additional evidence 
of record.  If the claim remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.
	
Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


